Citation Nr: 0119383	
Decision Date: 07/26/01    Archive Date: 07/31/01	

DOCKET NO.  98-08 355A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.  

2.  The propriety of an initial, staged, noncompensable 
rating for post operative residuals of removal of a pilonidal 
cyst.  

3.  The propriety of a current staged rating of 10 percent 
for residuals of excision of a pilonidal cyst.  

4.  Entitlement to an effective date earlier than June 22, 
1999 for the award of a 10 percent evaluation for the 
residuals of excision of a pilonidal cyst.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1997, September 1998, and July 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In September 1998, there was issued a Statement of the Case 
on the issues of service connection for obesity, and 
secondary service connection for hypertension, claimed as 
secondary to obesity.  However, the veteran failed to perfect 
his appeal as to these two issues.  Accordingly, the sole 
issues remaining for appeal are those listed on the title 
page of this decision.  

For reasons which will become apparent, the issue of 
entitlement to service connection for essential hypertension 
will be the subject of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  From January 1997 to July 1998, the veteran's post 
operative residuals of excision of an pilonidal cyst were 
asymptomatic.  

2.  The veteran's current post operative residuals of 
excision of a pilonidal cyst consist of an irregular, 
indurated scar with a 2-centimeter depression and a 
subcutaneous nodule, both of which are tender and painful on 
objective demonstration.  

3.  As of July 10, 1998, the veteran was described as 
suffering from pain in the area of the prior removal of a 
pilonidal cyst.  


CONCLUSIONS OF LAW

1.  An initial, staged, compensable rating for post operative 
residuals of excision of a pilonidal cyst from January 1997 
to July 1998 is not warranted.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4, Codes 7804, 7819 (2000).  

2.  A current, staged evaluation in excess of 10 percent for 
the service-connected residuals of excision of a pilonidal 
cyst is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. Part 4, Codes 7804, 7819 (2000).  

3.  An effective date of July 10, 1998, but no earlier, for 
the award of a 10 percent evaluation for the service-
connected residuals of excision of a pilonidal cyst is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 and Part 4, Codes 7804, 7819 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The majority of the veteran's service medical records are 
unavailable, in that such records were destroyed in a fire at 
the National Personnel Records Center in July 1973.  

In a record of the Office of the Surgeon General, Department 
of the Army, dated in August 1954, it was noted that the 
veteran had undergone incision and drainage of a pilonidal 
cyst.  

In a record of the Office of the Surgeon General, Department 
of the Army, dated in November 1954, it was noted that the 
veteran had undergone the surgical marsupialization of a 
pilonidal cyst.  

At the time of the veteran's service separation examination 
in January 1955, there was present a scar as the residual of 
removal of a pilonidal cyst.  

In May 1997, a VA medical examination was accomplished.  At 
the time of examination, the veteran stated that he had 
undergone the removal of a pilonidal cyst while in service.  
According to the veteran, this cyst was "lanced twice."  
When questioned further, the veteran indicated that the area 
of his pilonidal cyst had become infected "once or twice" 
since his discharge from service, but not recently.  The 
veteran further indicated that the residuals of this cyst did 
not "bother him."  

On physical examination, there was present an old surgical 
scar at the superior aspect of the veteran's buttocks, in the 
crease of the buttocks, where a pilonidal cyst had apparently 
been removed.  At the time of examination, the area in 
question was not swollen, red, or tender.  The pertinent 
diagnosis was status post pilonidal cyst, removed, with no 
sequela.  

In a rating decision of August 1997, the RO granted service 
connection for the residuals of excision of a pilonidal cyst, 
and assigned a noncompensable evaluation effective from 
January 27, 1997, the date of receipt of the veteran's claim 
for benefits.  

During the course of VA outpatient treatment on July 10, 
1998, the veteran complained of pain in the area of his 
coccyx when in certain positions, following the removal of a 
pilonidal cyst.  The clinical assessment was "discomfort at 
coccyx site--donut cushion."  

On VA dermatology examination in June 1999, the veteran gave 
a history of excision of a pilonidal cyst in 1953, which, 
according to the veteran, "kept draining for a while."  The 
veteran also indicated that he had pus draining from the area 
of the aforementioned cyst "a year later, and (again) two 
years later."  When further questioned, the veteran 
indicated that it "hurt" when he sat for a prolonged period 
of time, and that he therefore found it necessary to sit on a 
cushion.  

On physical examination, there was present an 8 by 6 
centimeter irregular, indurated scar with a 2-centimeter 
depression which was painful to the touch.  Additionally 
noted was a 1 by 1 centimeter subcutaneous nodule in the 
upper right area of the scar, which was likewise painful to 
the touch.  The pertinent diagnosis was scar as described, 
painful to touch, with epidermal inclusion cyst of the right 
upper area.  

In a rating decision of July 1999, the RO granted a 10 
percent evaluation for the service-connected residuals of 
excision of a pilonidal cyst, effective from June 22, 1999, 
the date of the aforementioned VA dermatology examination.  

During the course of a travel board hearing before the 
undersigned Board member in March 2001, the veteran testified 
that, at the time of the aforementioned VA examination in May 
1997, he did not indicate to the examiner that his service-
connected pilonidal cyst did not "bother him," but rather 
that it "hadn't gotten infected in a little while."  See 
Transcript, page 10.  The veteran additionally testified to 
the effect that his service-connected residuals of a 
pilonidal cyst had "bothered him" ever since he "got out 
(of service)."  See Transcript, page 12.  

Analysis

Regarding the issue of an increased evaluation for the 
service-connected residuals of a pilonidal cyst, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the case at hand, service connection and an initial 
noncompensable evaluation for the service-connected residuals 
of a pilonidal cyst were made effective January 27, 1997, the 
date of receipt of the veteran's claim for benefits.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

Pursuant to applicable law and regulation, benign new growths 
of the skin are evaluated on the basis of any related scars, 
disfigurement, etc.  38 C.F.R. Part 4, Code 7819 (2000).  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804 (2000).  Where the minimum 
schedular evaluation for a disorder is in excess of zero 
percent, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).  On VA examination in May 1997, the 
area from which the pilonidal cyst was removed was not 
swollen, red, or tender.  The residuals of excision of the 
pilonidal cyst were essentially asymptomatic.  The 
requirements for a 10 percent rating were not met prior to 
July 10, 1998.  

In the present case, by a rating decision of July 1999, the 
RO increased the veteran's previous noncompensable evaluation 
for the service-connected residuals of excision of a 
pilonidal cyst to 10 percent, effective June 22, 1999, the 
date of a prior VA dermatology examination.  That examination 
showed evidence of an irregular, indurated scar, in addition 
to a subcutaneous nodule in the area of the scar, both of 
which were "painful to the touch."  In order to warrant an 
increased evaluation, there would, of necessity, need to be 
demonstrated the presence of moderate injury to Muscle Group 
XVII.  In such a case, a separate 20 percent rating could be 
assigned for the muscle injury in addition to the 10 percent 
rating in effect for the scar.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Slight muscle injury to Muscle Group XVII 
is rated as zero percent disabling.  In this case, there is 
no muscle injury at all to either buttock.  Accordingly, a 
higher rating, including a separate higher rating in excess 
of 10 percent cannot be assigned on the basis of muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2000).  
Under such circumstances, the 10 percent evaluation currently 
in effect for the veteran's service-connected residuals of 
excision of a pilonidal cyst is appropriate, and an increased 
rating is not warranted.  

Turning to the issue of an effective date earlier than June 
22, 1999 for the award of the aforementioned 10 percent 
evaluation for the residuals of a pilonidal cyst, the Board 
notes that, at the time of a VA medical examination in May 
1997, the veteran was essentially asymptomatic.  The 
veteran's testimony notwithstanding, that examination clearly 
indicated only an old surgical scar which the veteran stated 
did not "bother" him.  In any case, at the time of the May 
1997 VA examination, there was no evidence of a tender or 
painful scar warranting other than a noncompensable 
evaluation.  

As noted above, as of the time of a subsequent VA 
dermatologic examination in June 1999, there was evidence of 
pain to the touch in the area of the veteran's previous 
pilonidal cyst.  However, other evidence (specifically, VA 
outpatient treatment records) is to the effect that, as early 
as July 10, 1998, the veteran was complaining of pain in the 
area of his coccyx, apparently related to the prior removal 
of a pilonidal cyst.  The diagnosis at the time was of 
"discomfort" at the coccyx site, and the veteran was given 
a "donut cushion."  

38 U.S.C.A. § 5110(a) provides as follows:  "Unless 
specifically provided otherwise in this chapter...a claim for 
increased compensation...shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
38 U.S.C.A. § 5110(b)(2) then "specifically provides 
otherwise" by stating as follows:  "the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b); see also 
38 C.F.R. § 3.400(o)(1)(2).  In somewhat more simple terms, 
when considering a claim for an increased rating, the date of 
award of benefits will most often be the date of claim or 
date entitlement arose, whichever is later.  

As noted above, as early as July 10, 1998, the veteran was 
heard to complain of "pain" in the area of his surgical 
excision site.  Under such circumstances, the Board is of the 
opinion that the veteran was, in fact, experiencing 
"tenderness and pain" in that area as of that time.  
Accordingly, entitlement to a 10 percent evaluation for the 
service-connected residuals of excision of a pilonidal cyst 
is warranted effective from that date.  An effective date 
earlier than July 10, 1998 is not warranted inasmuch as, 
prior to that time, the veteran was essentially asymptomatic.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claims.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all evidence pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including the scheduling of a VA 
examination or examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.  


ORDER

An initial, staged, compensable rating for post operative 
residuals of a excision of a pilonidal cyst is not warranted.  

A current, staged evaluation in excess of 10 percent for the 
residuals of excision of a pilonidal cyst is not warranted.  

An effective date of July 10, 1998 for the award of a 10 
percent evaluation for the residuals of excision of a 
pilonidal cyst is granted, subject to those regulations 
governing the payment of monetary benefits.


REMAND

In addition to the above, the veteran seeks service 
connection for essential hypertension.  In that regard, at 
the time of the veteran's service separation examination in 
January 1955, his blood pressure was within normal limits.  
However, during the course of the aforementioned hearing 
before the undersigned member of the Board in March 2001, the 
veteran testified that, while hospitalized for his pilonidal 
cyst in service, he was told on more than one occasion that 
he had "high blood pressure."  The Board notes that, based 
on various VA and private records which are currently on 
file, the veteran presently suffers from essential 
hypertension.  However, an opinion has yet to be rendered as 
to the etiology and onset of the veteran's essential 
hypertension.  

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of the VA with respect to the duty to assist, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308  (1991).

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 1999, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded a 
VA examination by an internist in order 
to determine the onset and etiology of 
his current essential hypertension.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examining physician should furnish an 
answer to the following questions:  (a) 
Is it at least as likely as not that the 
veteran's essential hypertension 
developed during active military service, 
or during the first year following 
service discharge? (b) Is it at least as 
likely as not that the veteran's current 
essential hypertension is otherwise 
related to active military service?  The 
claims file and separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  The RO should then readjudicate the 
veteran's claim for service connection 
for essential hypertension.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


